Jackson, Chief Justice.
The suit was brought to recover damages for injuries sustained by a fall through a hole in abridge over a drain which, crossing Fair street in Atlanta, or part of that street, connects the sidewalk of Walker street on each side of F'air. This bridge was probably not constructed to link together the two parts of the sidewalk of Walker street at the break caused by Fair street crossing Walker at this point, but seems to have been used by foot trav *662elers for that purpose; There were no stepping-stones or other convenient crossing prepared by the city; and such being the case, we think that people on foot going on the sidewalk of Fair street might well use the bridge as part of the sidewalk, and when so habitually used it became to all legal intents and purposes part of the sidewalk, and that if a person crossing over it should be hurt, such person would not be in the condition of one who voluntarily left the sidewalk and not entitled ordinarily to recover, as ruled in Zettler vs. City of Atlanta at the September Term 1880 of this court, not yet reported, but would stand in all respects on the footing of a person injured on the sidewalk proper. And this, it seems to us, is the controlling point in this case. The testimony as to the injury, the extent of it, the womb disease whether consequent on that injury or not, was conflicting. There is enough to sustain the verdict, and it is not against law and evidence.
2. Construing the exceptions to the charge of the court in the light of the entire charge, which is always done, and should especially be done without exception where the exceptions are verified only as established by the charge itself, as is the case here, we do not see any such error or inaccuracy as to require a new trial. Nor does it strike us that the refusals to charge require us to send the case back. They will be found by an inspection of the record either to have been unauthorized by evidence, or given substantially and fairly in the general charge.
3 The charge in regard to the weight of the evidence is full, and lays down the general law correctly. No request was made to give precedence to the testimony of experts, and if it had been, it should have been very carefully guarded. As a general rule, under our Georgia law and practice, testimony, when admitted to go before the jury, becomes their legal property, and it is for them to consider it in every light, to weigh it for themselves, and bring in their own verdict upon the weight they may give *663it. Whilst, with equal opportunities of judging, the testimony of an expert should be preferred to that of one unskilled in a profession or trade, it is not the rule, nor is it common sense, where the opportunities to know are all with the unlearned. In this case, the plaintiff knew whether she suffered from her womb after this accident and not before better than any doctor could, and if entitled to credit and believed by the jury, her knowledge would, and ought to, outweigh the opinion of a whole college of physicians, — because theirs is at last opinion —mere opinion — founded it is true upon argument and expert argument and experience, but all based at last on the facts the patient discloses by her appearance and the information she gives of internal pain not visible to the' eye. Nor would it matter much but for the specific allegation in the declaration whether the womb was the injured organ and the cause of her inability to work after she got the fall. If that fall made her sick, and so disabled her as to incapacitate her to attend to her usual avocations, the injury would be as serious perhaps and the damage as great as if some other organ than the womb or other part of this delicate frame had been injured and caused the incapacity. But it. is useless to speculate. No request was made, verbal or written, by counsel that the court instruct the jury on the subject of the testimony of experts, and the charge as given, in the absence of such request, is certainly unexceptionable.
4. At the most that can be said for the plaintiff in error, there may be some slight inaccuracy of expression in the charge ; but, substantially, the law is fully and fairly laid down, and as free from inaccuracies even as a lengthy exposition of such a cause could well be made. This court, reviewing the case, is satisfied with it and with the verdict of the jury, and declines to interfere with either to the extent of reversing the judgment which denied the motion for a new trial.
Judgment affirmed.